Case 1:19-cr-00366-CCB Document1 Filed 07/30/19 Page 1of1
KSC/7.30.19
JN: USAO#2019R00236 mye
“mae Ld
L ha mee. 8 | rnin
‘*: UNITED STATES DISTRICT COURT
20 ig FOR THE DISTRICT OF MARYLAND
AION PY i: 28

 

Te

UNITED STATES OF-AMERICA

BY reste . |
ye OSTY | crminaL NO.UCB-/9-0 366

 

DEVRON LASHA YOUNG, JR., . | (Possession with Intent to Distribute
Controlled Substances, 21 U.S.C.
Defendant. § 841(a)(1))
INDICTMENT
COUNT ONE

(Possession with Intent to Distribute Controlled Substances)
The Grand Jury for the District of Maryland charges that:
On or about February 22, 2019, in the District of Maryland, the Defendant,

DEVRON LASHA YOUNG, JR.,

did knowingly and intentionally possess with intent to distribute 40 grams or more of a mixture

and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide (commonly known as fentanyl), a Schedule II controlled substance; and 10 grams or

more of a mixture and substance containing a detectable arnount of acetyi fentanyl, an analogue of

N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), a Schedule I controlled

substance.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(B)(vi)

(ZK The [rut

ROBERT K. HUR!
United States Attorney

_— ed

 

ATRUEBILL: es
BO IU LY SIGNATURE REDACTED.

Date -'Forépérson /

 

 
